Citation Nr: 0218138	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-08 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
schizophrenia.  

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  

This appeal arises from March 1997, June 2000, July 2001 
rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California which 
denied entitlement to service connection for PTSD and, 
after the veteran clarified the issue, schizophrenia.  

The Board of Veterans' Appeals (Board) remanded the 
veteran's claim in May 1999.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") in 
Stegall v. West, 11  Vet. App. 268 (1998) held that a 
remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  The veteran has responded 
to the RO and clarified that she is seeking service 
connection for schizophrenia.  The RO adjudicated that 
claim in June 2000 and July 2001 sent the veteran copies 
of those decisions.  It is clear from reading the claims 
folder in its entirety that the veteran was seeking 
service connection for a psychiatric disorder which she 
mistakenly characterized as PTSD.  The RO issued a 
supplemental statement of the case to the veteran in May 
2002.  The veteran responded in June 2002 that she wanted 
to continue her appeal.  The Board had accepted her letter 
of June 2002 as her substantive appeal.  The Board has 
reviewed the claims folder and determined the RO complied 
with the actions ordered in the remand to the extent 
possible.  


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia, in 
an December 1996 rating decision; the veteran was notified 
of that decision but she failed to submit a notice of 
disagreement within one year of receiving notice of that 
decision.  

2.  The additional evidence submitted in support of the 
veteran's application to reopen a claim of service 
connection for schizophrenia bears directly and 
substantially upon the specific matter under 
consideration, is not either cumulative or redundant, and 
is significant enough that it must be considered in order 
to fairly decide the merits of the claim.  

3.  The veteran's schizophrenia had its onset during 
active service.  


CONCLUSIONS OF LAW

1.  The December 1996 rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2002).  

3.  Schizophrenia was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107 
(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and 
redefine the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The implementing regulations also redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim.  66 Fed. Reg. at 45,630 (to be 
codified at 38 C.F.R. §§ 3.156(a) and 3.159(c)).  However, 
those specific provisions are applicable only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  They do not apply in the instant case as the 
claim to reopen was filed well before August 2001.  

A recent decision from the United States Court of Appeals 
for the Federal Circuit in Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), held that § 3(a) of the VCAA (the 
duty to assist and duty to inform sections of the VCAA) 
was not intended to be given retroactive effect.  The 
recent decision in Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) concurred with this decision, stating 
that the decision in Dyment was plainly correct.  However, 
the recent decisions in Dyment and Bernklau conflict with 
a VA General Counsel opinion that remains in effect, and 
is binding on the Board (VAOPGCPREC 11-2000 (Nov. 27, 
2000); VCAA is applicable pursuant to that opinion from VA 
General Counsel.  

The Board observes that the VCAA appears to have left 
intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir.2001).  It was specifically stated in the VCAA 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2002)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  
VA's authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g) (West Supp. 2002) that 
states nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate. However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 
Duty to Assist, 66 Fed. Reg. 45620, 45628-45629 (2001).  
Here, the veteran's claim was filed prior to August 29, 
2001, and, as such, these changes are not applicable in 
the instant case.  

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, 
VA had a duty to obtain evidence from any new source 
identified by the claimant.  In any event, as the instant 
decision reopens the veteran's claim, it clearly triggers 
a duty to assist the veteran.  There is also a duty to 
notify the veteran as to what information and evidence he 
is responsible for, and what evidence VA must secure.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board need not address whether the duty to notify and 
assist have been met here, however, as the instant 
decision grants the benefit sought in full.

Factual Background.  On service entrance examination in 
June 1979 the veteran's psychiatric evaluation was noted 
to be normal.  The veteran denied any history of nervous 
trouble on her Report of Medical History.  She was 
examined prior to her separation from the service in April 
1983 and mental status examination was noted to be within 
normal limits.  On her Report of Medical History she 
denied any history of nervous trouble.  

In December 1995 the veteran submitted a claim for service 
connection for PTSD due to sexual harassment in service.  
The RO sent the veteran a letter in December 1995 
outlining the evidence needed to support her claim.  The 
veteran responded she had been treated at the VA in 
Brockton, Massachusetts; Bronx, New York; Palo Alto, 
California; and Fresno, California, and that she had been 
treated of a psychiatric disorder beginning in 1986.  

In April 1996 the RO received the veteran's outpatient 
treatment records from the Palo Alto VA for the period 
from August 1989 to July 1989.  Those records reveal 
chronic paranoid schizophrenia had been diagnosed.  It was 
noted in the records that the veteran had her first 
psychotic break in 1985-1986.  A history of illness noted 
the veteran began to have problems sleeping, 
concentrating, and became suspicious and paranoid in 1985.  
In January 1986 she began to hear voices saying derogatory 
thinks about her.  

The veteran submitted a statement in November 1996 
recounting the incidents of harassment in service.  She 
claimed that derogatory, lewd and indecent comments were 
made toward her in service. 

The RO received copies of the veteran's service personnel 
records in December 1996.  

The RO denied service connection for PTSD and 
schizophrenia in a December 1996 rating decision.  A 
December 1996 letter informed the veteran of that denial.  

In February 1997 the veteran was afforded a VA examination 
to determine if she had PTSD.  The VA psychiatrist noted 
that the veteran's psychopathology greatly influenced her 
perception of the sexual harassment she experienced in 
service.  Although the veteran reported her symptoms were 
medically controlled, since 1986, she revealed residual 
paranoid ideation with ideas of reference that continued.  
Part of her paranoid ideations included believing men had 
sexual thoughts about her.  She read in hidden demeaning 
or threatening meanings into benign remarks or events, 
particularly around men.  Chronic paranoid schizophrenia 
was diagnosed.  

The veteran submitted a statement from a friend in 
December 1997.  Her friend had known the veteran for 
twenty years, they had gone to school together and known 
each other both before and after the veteran was in the 
service.  Soon after the veteran entered the service she 
began to write letters about how she was being harassed in 
the service.  The veteran wrote that she was ridiculed and 
comments were made about her body parts.  

The veteran also presented a letter from her psychiatric 
nurse case manager.  She indicated that the veteran's 
mental condition had deteriorated while the veteran was in 
service.  She noted the veteran had increasing difficulty 
when writing about her experiences in the military.  

The RO denied service connection for PTSD in a March 1997 
rating action.  The veteran filed a notice of disagreement 
with that decision in December 1997.  The RO issued the 
veteran a statement of the case as to the issue of service 
connection for PTSD in January 1998.  

In March 1998 the veteran submitted a letter to the RO.  
She wrote that she wished to amend her claim to establish 
service connection for paranoid schizophrenia.  She stated 
that her time in service had a tremendous affect on her 
emotionally and that although PTSD and paranoid 
schizophrenia were both psychiatric conditions she was not 
clear on differentiating one from the other.  With the 
letter she submitted her VA Form 1-9; on that form she 
wrote that she had previously filed a claim for PTSD and 
that she was amending this claim to service connection for 
paranoid schizophrenia.  She asserted that her illness had 
its onset in service and resulted in the diagnosis of 
paranoid schizophrenia.  

The RO received additional outpatient treatment notes from 
the VA Medical Center in Fresno for the period from May 
1996 to February 1998.  Of particular note is a November 
1997 progress note which reveals the veteran remained 
paranoid and reported people talking about her in a 
derogatory fashion, such as "you're ugly."  

In April 1998 the veteran submitted a statement from the 
Chief of the Psychiatry service at the VA Medical Center 
in Fresno.  He indicated that after careful review of the 
veteran's psychiatric history he believed  the diagnosis 
was paranoid schizophrenia and that history indicated her 
symptoms began in service.  

The RO again issued a supplemental statement of the case 
in November 1998 and continued to list the issue as one of 
service connection for PTSD.  In December 1998 the RO 
wrote the veteran a letter and requested that she list all 
of the psychiatric treatment she had received.  

In January 1999 the veteran submitted another VA Form 1-9.  
She clarified that she was seeking service connection for 
paranoid schizophrenia.  She asserted that a mistake had 
been made and that her amendment of her claim had been 
overlooked.  The veteran also submitted a chronological 
listing of all of the treatment she had received for a 
psychiatric disorder since December 1985.  She also 
submitted statements from three friends who knew the 
veteran prior to her period of active duty.  They 
consistently reported the veteran's statements while in 
service that she was being harassed.  

The Chief of the Psychiatry Service at the Fresno VA also 
wrote an additional letter in support of the veteran's 
claim in January 1999.  He indicated that the veteran 
minimized her psychotic symptoms.  Based on his 
observation he believed it was plausible that she had 
symptoms in service which she was able to hide to a 
certain extent.  He related incidents from his notes of 
the veteran referring to incidents in service that he 
believed were indicative of paranoid symptoms in service.  
During his interview with the veteran he noted she had a 
disinclination to volunteer and made vigorous attempts to 
cover over her symptoms and "appear normal."  He found it 
quite plausible that she had acted similarly in service 
and had denied symptoms and attempted to cover over and 
maintain her outward composure.  

In February 1999 the RO sent the veteran a letter 
outlining the evidence needed to support her claim, 
listing what records they had requested and indicating she 
could ask that the records be furnished to VA.  

The RO received the veteran's records from the Bronx 
Municipal Hospital in February 1999.  Those records 
revealed the veteran was admitted in June 1986 due to 
increasing social isolation and withdrawal, not sleeping, 
reading the Bible with paranoid ideas and religious 
preoccupations.  On discharge the diagnosis was chronic 
paranoid schizophrenia.  Also received in February 1999, 
were records from Natividad Hospital, which showed that in 
December 1985, the veteran was taken to the hospital by 
her sister.  She had just arrived by plane and apparently 
had been acting in a bizarre manner on the plane.  January 
records noted she had a history of decompensation since 
Christmas with increasing symptoms of paranoia.  The 
veteran had just finished college and was visiting her 
sister.  In December 1985 the veteran had been admitted 
due to anxiety, hearing voices and feeling paranoid.  
Acute psychosis was the admitting diagnosis.  

In June 2000 the RO denied service connection for 
schizophrenia.  

The Board remanded the veteran's claim in January 2001 and 
framed the issue on appeal as service connection for PTSD.  
The purpose of the remand was to clarify the issue on 
appeal and to allow the RO to issue an appropriate 
statement of the case to the veteran.  

The RO sent the veteran a letter in May 2001 informing her 
of the provisions of the VCAA.  The veteran submitted a 
statement in May 2001 withdrawing her appeal as to the 
issue of service connection for PTSD.  She stated she 
disagreed with the decision of the RO denying service 
connection for schizophrenia.  She also responded to the 
May 2001 letter from the RO and indicated she had already 
submitted all of her relevant records.  A July 2001 rating 
decision continued the denial of service connection for 
schizophrenia.  The RO issued a statement of the case to 
the veteran in September 2001 which listed the issue on 
appeal as that of service connection for schizophrenia.  
The veteran submitted her substantive appeal in October 
2001.  A supplemental statement of the case was issued to 
the veteran in May 2002.  

Relevant Laws and Regulations.  Generally, a final 
decision issued by an RO may not thereafter be reopened 
and allowed, and a claim based on the same factual basis 
may not be considered.  See 38 U.S.C.A. § 7105(c) (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

If no notice of disagreement is filed within the 
prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened 
or allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The regulations define new and material evidence as 
follows:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

When a claim to reopen is presented, a two-step analysis 
is performed.  The first step is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  Second, if VA determines 
that the evidence is new and material, the VA may then 
proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing 
the analysis set forth in Elkins), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If 
the evidence is not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including psychosis, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d) (2002).  

Analysis.  Service connection for schizophrenia was denied 
in a December 1996 rating decision.  Although the veteran 
continued to pursue her claim for service connection for 
PTSD the veteran did not again raise the issue of service 
connection for schizophrenia until March 1998.  The Board 
has carefully reviewed the communications from the veteran 
during the one year period after she was notified in 
December 19996 that service connection for schizophrenia 
was denied.  There is nothing in the record which could be 
construed as a notice of disagreement with the denial of 
service connection for schizophrenia in the December 1996 
rating decision.  As the veteran did not appeal that 
decision and it became final.  38 C.F.R. §§ 3.104, 20.1103 
(1996).  

The Board concurs with the June 2000 rating decision which 
reopened the veteran's claim for service connection for 
schizophrenia on the basis that new and material evidence 
had been submitted.  The records submitted since the 
December 1996 rating decision include private medical 
records relating to the veteran's initial hospitalization 
and treatment for psychosis, statements of the veteran's 
friends which relate to her behavior prior to had during 
service and a letter from her VA psychiatrist which 
includes an opinion as to the onset date of the veteran's 
symptoms of paranoia.  

The additional evidence was not in the claims folder in 
December 1996 and some of the medical records, to include 
a supportive opinion from a psychiatrist is relevant and 
not merely cumulative of previously considered evidence.  
The Board further finds that the supportive opinion from a 
VA psychiatrist by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge, supra. 

The records received since December 1996 are of such 
significance that in order to fairly decide the veteran's 
claim for service connection for schizophrenia they must 
be considered.  Therefore, the veteran's claim for service 
connection for schizophrenia is reopened.  

Service Connection

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to 
address the question at a hearing, and whether the 
claimant has been prejudiced by being denied those 
opportunities.  In this instance the RO reopened and 
considered the veteran's claim on a de novo basis in June 
2000 and July 2001.  There is no prejudice to the veteran 
in proceeding to address the issue of service connection 
for schizophrenia.  

In May 2001 the RO sent the veteran a letter informing her 
of the provisions of the VCAA.  The letter informed the 
veteran of the kind of evidence which was necessary to 
support her claim.  The veteran responded and clearly 
stated that all her records had already been obtained.  
The RO listed the evidence received in the September 2001 
statement of the case and the May 2002 supplemental 
statement of the case.   Thus it is apparent that the RO 
has kept the veteran apprised of what she must show to 
prevail in her claim, and has generally informed her as to 
what information and evidence she is responsible for, and 
what evidence VA must secure.  Consequently, there is no 
further duty to notify.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

As to a duty to provide an examination with an opinion, 
the Board notes that the question of whether the 
disability at issue exists is not in dispute.  The central 
question before the Board is whether there is competent 
evidence of a nexus between current paranoid schizophrenia 
and service or the initial post service year.  The veteran 
has already submitted a letter from her VA psychiatrist 
which addresses that question.  The veteran has been given 
an opportunity to present additional evidence and 
argument.  The veteran in an October 2001 letter clearly 
indicated she wanted her appeal proceed to the Board.  The 
Board does not see any advantage to the veteran in 
remanding the claim, it would only cause needless delay 
with no possibility of any benefit flowing to the veteran.  
See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Analysis.  It is the Board's judgment that the evidence 
supports the grant of service connection for 
schizophrenia.  Although the veteran first was diagnosed 
and treated for psychosis at least two years after 
service, there is competent evidence to show that her 
schizophrenia began while she was on active duty.  
Specifically, a VA psychiatrist has indicated in two 
statements that the initial manifestations of the 
veteran's psychotic disorder occurred during service.  
While based on the veteran's history, this psychiatrist 
had treated the veteran and provided a rationale for his 
opinion. 

The regulations clearly state that postservice initial 
diagnosis of a disorder is not a bar to service connection  
38 C.F.R. § 3.303(d).  When as in this case all the 
evidence establishes the disorder was incurred in service, 
service connection may be granted.  

The Board has placed great weight on the opinion of the 
Chief of the Psychiatry Service at the Fresno VA Medical 
Center.  He based his opinion as to the onset of her 
schizophrenia on his review of his treatment records, 
which included the veteran's history, his interviews and 
his observations of her behavior.  His opinion is 
consistent with the VA progress notes that indicate the 
veteran's symptoms include perceiving derogatory remarks 
were directed toward her.  The veteran's nurse also 
concurred.  There is no evidence from competent medical 
professional which indicates otherwise. 

The Board has also noted the relatively short period of 
time between the veteran's separation from the service in 
June 1983 and her first documented psychotic break in 
1985.  The Board accepts the rational of her psychiatrist 
that the veteran was able to mask her symptoms in service; 
that she has a pattern of trying to mask her disorder and 
even at the present time only a skillful interview elicits 
accurate information as to the degree and extent of her 
symptoms. 
 
The evidence demonstrates the veteran's currently 
diagnosed paranoid schizophrenia began in service.  
38 C.F.R. § 3.303.  Accordingly, service connection for 
schizophrenia is warranted.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for schizophrenia.  

Service connection for schizophrenia is granted.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

